          Case 1:15-cv-13367-ADB Document 187 Filed 12/07/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES,                      )
            Plaintiff               )
                                    )
v.                                  )
                                    )                      Civil Action No. 1:15-CV-13367-ADB
MONICA TOTH,                        )
            Defendant               )
____________________________________)

       DEFENDANT MONICA TOTH’S OPPOSITION TO PLAINTIFF’S MOTION
    TO ALTER OR AMEND THE COURT’S JUDGMENT AND PROPOSED JUDGMENT

        Defendant, Monica Toth, hereby opposes Plaintiff’s Motion to Alter or Amend the

Court’s Judgment and its Proposed Judgment (ECF 177; ECF 181-2). Plaintiff has requested the

Court enter an amended judgment, reflecting the FBAR penalty of $2,173,703, plus additional

late payment penalties, pre-judgment interest, and additional accrued post-judgment interest and

penalties, and has presented the Court with an Explanation of Payments and Accruals for use in

Preparing Amended Final Judgment (ECF 181). At issue is the calculation of statutory interest

and penalties applied to the FBAR penalty of $2,173,703, in particular, at what point interest and

penalties began accruing (hereinafter “the accrual start date”) on this balance.1 During the course

of this litigation, Plaintiff has made contradictory representations as to the accrual start date—the

difference among these dates amounts to tens of thousands of dollars.




1
 Defendant’s arguments regarding Plaintiff’s proposed amended judgment are made while reserving all rights to her
appeal of the judgment in this matter.


                                                       1
          Case 1:15-cv-13367-ADB Document 187 Filed 12/07/20 Page 2 of 4




          Plaintiff’s Four Contradictory Representations as to the Accrual Start Date

         First, the Complaint alleges that the accrual start date was July 17, 2015. (ECF 1, ¶ 28).

Plaintiff alleged that Defendant was “liable to the United States for the unpaid balance of the

FBAR Penalty, as well as statutory additions and accruals, including a late-payment penalty

pursuant to 31 U.S.C. § 3717(c)(2) and 31 C.F.R. § 5.5(a) and accrued interest, in the total

amount of $2,173,703, as of July 17, 2015, plus statutory additions and accruals from that

date until the liability is paid in full.” (emphasis added). The Complaint demands “judgment in

favor of the plaintiff United States of America and against defendant Monica Toth for the FBAR

penalty, including statutory additions and accruals, for the 2007 income tax year, in the total

amount of $2,173,703, as of July 17, 2015, plus statutory accruals from that date until fully

paid.” (ECF 1, at p. 4-5) (emphasis added).

         Second, Plaintiff explained in its recently filed Explanation that “[i]n our efforts to get a

current debt figure … we learned that the IRS had been using the assessment date of September

19, 2013[]” as the accrual start date. Thus, Plaintiff explained, the calculation contained in its

original Motion to Alter or Amend the Court’s Judgment (ECF 177), which was based on the

September 13th date, was incorrect. (ECF 181, ¶ 9).

         Third, earlier in the case, Plaintiff filed the Declaration of Nancy Beasley, the “FBAR

Penalty Coordinator for the Internal Revenue Service,” in connection with its Motion for Default

Judgment. (ECF 8-1). The Declaration indicates an accrual start date of January 31, 2014. (ECF

8-1, ¶ 4).2




2
 Plaintiff filed two Declarations of Nancy Beasley. In the first Declaration, the accrual start date is January 31,
2014. ( ECF 8-1). In the second Declaration, the accrual start date is September 19, 2013. (ECF 166-2; ECF 181, ¶
9).



                                                         2
           Case 1:15-cv-13367-ADB Document 187 Filed 12/07/20 Page 3 of 4




        Finally, Plaintiff now claims that November 26, 2013, is the accrual start date. This date

is based on a document Plaintiff did not produce to Defendant during the litigation, a “3708

Letter.”

        Defendant has repeatedly raised the issue over the course of this litigation that Plaintiff

withheld critical materials. (See e.g., ECF 147; ECF 157). In this context, Defendant has

previously argued that Plaintiff has violated its ethical duties toward a pro se defendant,

including making significant misrepresentations to this Court, while withholding the very

documents that would have contradicted those misrepresentations. (See ECF 130, p. 8; ECF 147,

p. 1; ECF 157, p. 2-3). This most recent disclosure of a document that Plaintiff claims is key to

determining the calculation of the debt (the “3708 Letter”), following judgment in this case, adds

more fuel to the fire.3 The conflicting representations made by the government concerning the

accrual start date throughout this case contradict the allegations in the Complaint. Plaintiff’s

most recent calculation is based on a document that was not disclosed to Defendant until

November 23, 2020. That calculation amounts to hundreds of thousands of dollars more than a

calculation of the debt based on what is alleged in the Complaint. The judgment sought by

Plaintiff accordingly should not be accepted by this Court.




3
  The document provided by the government curiously contains the Bates stamp “USA-00049,” “USA-00050,” and
“USA-00051.” No other documents provided by Plaintiff to Defendant included a Bates stamp. Counsel for
Defendant requested an explanation of the Bates stamp number and why no other documents provided by Plaintiff
contained a Bates stamp. Counsel also requested to know the ending Bates stamp number. Consistent with Plaintiff’s
refusal to respond to a document request (See ECF 157 at 3), Plaintiff has refused to provide any further
information. (See Ex. 1 to Declaration of Jennifer McKinnon).


                                                        3
        Case 1:15-cv-13367-ADB Document 187 Filed 12/07/20 Page 4 of 4




       Plaintiff should be held to the accrual start date the government alleged in the Complaint,

July 17, 2015.



                                                    Respectfully Submitted,
                                                    MONICA TOTH
                                                    By Her Attorneys
                                                    /s/ Jennifer McKinnon
                                                    Jennifer McKinnon, BBO No. 657758
                                                    Jeffrey Wiesner, BBO No. 655814
                                                    Wiesner McKinnon LLP
                                                    90 Canal Street
                                                    Boston, MA 02114
                                                    Tel.: (617) 303-3940
December 7, 2020                                    Fax: (617) 507-7976
                                                    Email: jmckinnon@jwjmlaw.com
                                                    Email: jwiesner@jwjmlaw.com




                                                4
